     Case 1:18-cr-00177-DAD-BAM Document 34 Filed 05/29/20 Page 1 of 4


 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   REED GRANTHAM, CA Bar #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorneys for Defendant
     KALIF BESS
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                    Case No. 1:18-cr-00177-DAD-BAM
12                        Plaintiff,               STIPULATION TO MODIFY CONDITIONS
                                                   OF PRETRIAL RELEASE; ORDER
13    vs.
14    KALIF BESS,
15                        Defendant.
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Assistant United States Attorney Katherine Schuh, counsel for plaintiff, and Assistant
19   Federal Defender Reed Grantham, counsel for defendant Kalif Bess, that the following terms and
20   conditions of Mr. Bess’s pretrial release be modified and/or stricken:
21              1. That condition of release 6 (see Dkt. #11 at 2) be modified so that third party
22                   custodian Chardesia Stevenson be removed and that Tamica Monroe be added.
23              2.   That Mr. Bess, in accordance with condition of release 7(c) (see Dkt. #11 at 2),
24                   be permitted to reside at Tamica Monroe’s residence.
25              3. That condition of release 7(j) (see Dkt. #11 at 2) be removed and that the bond
26                   previously posted be exonerated.
27          Mr. Bess first appeared before this Court on July 31, 2018. See Dkt. #4. At the initial
28   detention hearing, held on August 1, 2018, the Court released Mr. Bess, subject to various
     Case 1:18-cr-00177-DAD-BAM Document 34 Filed 05/29/20 Page 2 of 4


 1   conditions of pretrial release. See Dkt. #11 at 2. Relevant here, Mr. Bess was released to the

 2   third-party custody of Chardesia Stevenson and ordered to reside at a location approved by his

 3   pretrial services officer. See Dkt. #11 at 2. Additionally, his release was secured by the posting of

 4   a $10,000 bond on a property owned by his ex-wife Cataundra Bess. See Dkt. #11 at 2.

 5           Mr. Bess has been on pretrial release since August 10, 2018, a period of 21 months, with

 6   no violations of the conditions of his pretrial release.

 7           On May 22, 2020, Mr. Bess filed a motion for bail review requesting that the previously

 8   appointed third-party custodian, Chardesia Stevenson, be removed and that a new third-party

 9   custodian, Tamica Monroe, be added as a third-party custodian. See Dkt. #32. He also requested

10   that he be permitted to reside at Tamica Monroe’s residence. See Dkt. #32. Lastly, Mr. Bess

11   requested that the previously imposed property bond, posted by Mr. Bess’s ex-wife, Cataundra

12   Bess, be removed and the bond exonerated. See Dkt. #32. In support of the above modifications,

13   Mr. Bess provided Pretrial Services Officer Mark De La Torre information relating to the

14   proposed third-party custodian and residence. A hearing was set for May 29, 2020, at 2:00 p.m.

15   before this Court.

16           On May 28, 2020, Officer De La Torre provided counsel with an updated pretrial services

17   report, recommending that Tamica Monroe be appointed as a third-party custodian, approving of

18   the change in residence, and recommending the exoneration of the property bond previously

19   imposed. On May 29, 2020, undersigned counsel contacted government counsel to determine

20   whether the government opposed the proposed modifications. Government counsel has indicated

21   that the government has no objections to the proposed modifications.

22   //

23   //

24   //

25   //

26   //

27   //

28

      Bess – [Proposed] Order and Stipulation          -2-
      to Modify Conditions of Release
     Case 1:18-cr-00177-DAD-BAM Document 34 Filed 05/29/20 Page 3 of 4


 1           In light of the above, the parties request that the above conditions be modified, with all

 2   other previously imposed terms and conditions remaining in full force and effect. Additionally,

 3   the parties request that the bail review hearing set for May 29, 2020, at 2:00 p.m. be vacated.

 4
                                                   Respectfully submitted,
 5
                                                   McGREGOR W. SCOTT
 6                                                 United States Attorney

 7
 8   Dated: May 29, 2020                           /s/ Katherine Schuh
                                                   KATHERINE SCHUH
 9                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
10
11
12                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
13
14   Date: May 29, 2020                            /s/ Reed Grantham
                                                   REED GRANTHAM
15                                                 Assistant Federal Defender
                                                   Attorney for Defendant
16                                                 KALIF BESS

17
18
19
20
21
22
23
24
25
26
27
28

      Bess – [Proposed] Order and Stipulation         -3-
      to Modify Conditions of Release
     Case 1:18-cr-00177-DAD-BAM Document 34 Filed 05/29/20 Page 4 of 4


 1                                              ORDER

 2           IT IS SO ORDERED.

 3               1. Condition of release 6 is hereby modified so that third party custodian Chardesia

 4                   Stevenson is removed and that Tamica Monroe is added.

 5               2. In accordance with condition of release 7(c), Mr. Bess is hereby permitted to

 6                   reside at Tamica Monroe’s residence.

 7               3. Condition of release 7(j) is hereby removed and the bond previously posted is

 8                   exonerated.

 9           All other conditions previously imposed remain in full force and effect. The bail review

10   hearing set for May 29, 2020, is hereby vacated.

11
12   IT IS SO ORDERED.

13
        Dated:      May 29, 2020                              /s/
14                                                      UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Bess – [Proposed] Order and Stipulation       -4-
      to Modify Conditions of Release
